Title: Isaac Smith Sr. to John Adams, 22 March 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem. March 22d. 1776
     
     You will by this itts likely have heard, of the departure of the Troops from Boston. I went in this week and found my home in good Order, though great devastation as to many Others.
     I here Mr. Gearey Gerry has wrote to his brother about purchaicing a Cargo, of fish—and have been with me, About purchaicing some I have. I Understand, itt is by the Order of Congress. I dont purpose parting with itt, unless I can have the chance of shiping itt by my Own Vessells As choose to imploy them, and think I have as good a right, to have them imployed as any man in the goverment, as I question whether any One will suffer more—and iff you could let me know, in what Manner the Vessells and Cargo’s are to be fixt Out upon.—I sent three or four Schooners for Virginia As grain will be wanted and would be a publick benifit, but dont know but they will be taken. One Crew returned Yesterday being taken in the Capes of Virginia, by which I shall suffer Two hund. pds. ster. I have a Number of Schooners laying by as well as larger Vessells which should be glad to get imploy for, and One att Baltimore hauld up there. Iff any probability of
      any liberty to go as private property to foreign ports let me know.—We hourly expect to see the fleet come along.
     
      I am with regard Sr. Yr. hum Servt.,
      Isaac Smith
     
    